



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



McKenzie v. McKenzie,









2015 BCCA 42




Date: 20150204

Docket: CA040937

Between:

James Alexander
McKenzie

Appellant

(Claimant)

And

Melanie Louise
McKenzie

Respondent

(Respondent)




Before:



The Honourable Chief Justice Bauman

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Garson




Supplementary Reasons
to
McKenzie v. McKenzie
, 2014 BCCA 381




Counsel for the Appellant:



R.S. Gill

N.J. Reid





Counsel for the Respondent:



J.A. Rose, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

February 5-6, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

October 8, 2014





Written Submissions Received:



January 20, 2015





Date of Supplementary Judgment:



February 4, 2015









Supplementary Reasons of the Court:






Summary:

Application
to re-open the appeal to reconsider the disposition of costs at trial.
Application dismissed.

Supplementary
Reasons for Judgment of the Court:

[1]

Following release of our decision on this appeal:  2014 BCCA 381, counsel
for the appellant applied for an order that the appeal be re-opened for the
purpose of addressing the award of costs made at trial. The respondent had been
awarded her costs at the trial. On appeal, we did not disturb the trial judges
award of costs.

[2]

On this application to re-open the appeal, the appellant seeks an order
that we remit the question of costs to the trial judge. His main basis for
saying so is that he considers he achieved substantial success on appeal. In
our view, the respondent remains substantially successful as compared to the
position taken by the appellant at trial. This is not one of those exceptional
cases in which we should re-open the appeal for further argument. The
application to re-open the appeal is dismissed.

The Honourable Chief Justice Bauman

The Honourable Mr. Justice Groberman

The Honourable Madam
Justice Garson


